Per Curiam:

Appellant was convicted of a violation of section 8 of chapter 106 of the Laws of 1901 (Gen. Stat. 1901, §4205). The law is entitled :
“An act to define conditions of child dependency, neglect, and ill treatment, and to prescribe methods for the protection, disposition and supervision of dependent, neglected and ill-treated children within the state of Kansas.”
The only question presented on this appeal is whether section 8 is in conflict with section 16 of article 2 of the constitution, which provides that “no bill shall contain more than one subject, which shall be clearly expressed in its title.”
The title states that one of the objects of the act is “to prescribe methods for the protection of neglected and ill-treated children.”
We think that the legislation contained in section 8 is germane to the language of the title. No narrow or restricted scope is to be given to the title of legislative acts. (Lynch v. Chase, 55 Kan. 367, 40 Pac. 666; School District v. Atzenweiler, 67 id. 609, 73 Pac. 927.)
The judgment of the court below is affirmed.